Filed 5/15/13 In re B.M. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



In re B.M., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
                                                                         E057400
         Plaintiff and Respondent,
                                                                         (Super.Ct.No. INJ1200008)
v.
                                                                         OPINION
B.M.,

         Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Lawrence P. Best,

Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Affirmed.

         Kristin A. Erickson, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
       A juvenile court found true that defendant and appellant B.M. (minor) committed

misdemeanor battery on school property. (Pen. Code, § 243.2, subd. (a)(1).)1

Immediately thereafter, and after waiving his right to a probation report, minor was

placed on probation in the custody of his father for a period of six months pursuant to

Welfare and Institutions Code section 725, subdivision (a), on various terms and

conditions. Minor appeals from the judgment. We find no error and affirm the judgment.

                                             I

                              FACTUAL BACKGROUND

       On October 5, 2011, the victim was walking to his class at Coachella Valley High

School when minor and another juvenile approached him. Minor asked the victim if he

wanted to fight; earlier that morning, the victim and minor had “bumped into each other.”

The victim replied, “no,” and walked away. Minor then grabbed the victim’s collar from

behind, turned him around, and punched the victim in the face. Minor also pulled the

victim by the collar and kneed him in the face. The victim suffered a red mark on his

check as a result.

                                            II

                                      DISCUSSION

       Minor appealed and, upon his request, this court appointed counsel to represent

him. Counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal. 3d
436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the case, a

       1 The court found the second allegation, petty theft in violation of Penal Code
section 484, subdivision (a), not true.


                                             2
summary of the facts, and potential arguable issues and requesting this court to conduct

an independent review of the record.

       We offered minor an opportunity to file a personal supplemental brief, but he has

not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

independently reviewed the record for potential error and find no arguable issues.

                                            III

                                       DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                              HOLLENHORST
                                                                        Acting P. J.


We concur:


KING
                          J.


CODRINGTON
                          J.




                                            3